UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TEARRE WILLIAMS,

                           Plaintiff,

                    -v.-                                         21 Civ. 4207 (KPF)

CHRISTOPHER MILLS and JUDGE                                  ORDER OF DISMISSAL
CLOTT,

                           Defendants.


KATHERINE POLK FAILLA, District Judge:

      Plaintiff Tearre Williams, who appears pro se, brings this action invoking

the Court’s federal question jurisdiction. 1 He does not specify the relief he

seeks. 2 He sues New York County Assistant District Attorney Christopher Mills

and Justice Abraham Clott of the New York State Supreme Court, New York

County, and alleges that they have violated his civil rights. The Court

construes Plaintiff’s complaint as asserting claims for damages and injunctive

relief under 42 U.S.C. § 1983 and for habeas corpus relief under 28 U.S.C.

§ 2241. For the reasons discussed below, the Court dismisses this action.

                                 STANDARD OF REVIEW

      The Court has the authority to dismiss a complaint, even when the

plaintiff has paid the relevant fees, if it determines that the action is frivolous,

see Fitzgerald v. First E. Seventh Tenants Corp., 221 F.3d 362, 363-64 (2d Cir.



1     Plaintiff has paid the fees to bring this action, and the Clerk of Court has issued
      summonses. (See Dkt. #4-5).
2     Because Plaintiff’s complaint does not clearly indicate Plaintiff’s gender, for the purpose
      of this Order, the Court refers to Plaintiff using male pronouns.
2000), or that the Court lacks subject-matter jurisdiction, see Fed. R. Civ. P.

12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999). The Court

is obliged, however, to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims]

that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d

Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

                                     BACKGROUND

      Plaintiff alleges that Mills is currently prosecuting him in New York State

Supreme Court, New York County, and that Justice Clott is presiding over the

criminal proceeding. Plaintiff asserts that on March 23 and 24, 2021, Mills

and Justice Clott acted “exparte in removing [Plaintiff] from pro se supersede

[his] court date have [him] indicted and placed a warrant on [him]. . . . Mills . . .

supersede [Plaintiff’s] court date to strip [Plaintiff] of producing witnesses.”

(Dkt. #1 at 5).

      Plaintiff does not specify the relief he seeks. But in the relief section of

his complaint, he states that “[w]hile a warrant was set [upon him, he] sold [his

virtual currency] dogecoin to make bail and hide [until he] can file a complaint,

in which [he] stayed in a hotel. [Plaintiff] sold over 125,000 dogecoin in

preparation for bail.” (Id. at 6).




                                          2
                                   DISCUSSION

A.    Plaintiff’s Claims Against Justice Clott Are Dismissed Under the
      Doctrine of Judicial Immunity

      The Court must dismiss Plaintiff’s § 1983 claims against Justice Clott

under the doctrine of judicial immunity. Under this doctrine, judges are

absolutely immune from civil suit for damages for any actions taken within the

scope of their judicial responsibilities. See Mireles v. Waco, 502 U.S. 9, 11-12

(1991). Generally, “acts arising out of, or related to, individual cases before the

judge are considered judicial in nature.” Bliven v. Hunt, 579 F.3d 204, 210 (2d

Cir. 2009). “Even allegations of bad faith or malice cannot overcome judicial

immunity.” Id. at 209. This is because “[w]ithout insulation from liability,

judges would be subject to harassment and intimidation. . . .” Young v. Selsky,

41 F.3d 47, 51 (2d Cir. 1994). And as amended in 1996, § 1983 provides that

“in any action brought against a judicial officer for an act or omission taken in

such officer’s judicial capacity, injunctive relief shall not be granted unless a

declaratory decree was violated or declaratory relief was unavailable.” 42

U.S.C. § 1983.

      Judicial immunity does not apply when the judge takes action “outside”

his or her judicial capacity, or when the judge takes action that, although

judicial in nature, is taken “in absence of jurisdiction.” Mireles, 502 U.S. at 11-

12; see also Bliven, 579 F.3d at 209-10 (describing actions that are judicial in

nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S.

349, 356 (1978).


                                         3
      Plaintiff asserts claims arising from Justice Clott’s decisions and actions

while presiding over Plaintiff’s criminal proceeding. Justice Clott is therefore

immune from suit under the doctrine of judicial immunity. Accordingly, the

Court dismisses Plaintiff’s claims under § 1983 against Justice Clott under the

doctrine of judicial immunity and because these claims are frivolous. Cf. Mills

v. Fischer, 645 F.3d 176, 177 (2d Cir. 2011) (finding that claims dismissed

because of judicial immunity are frivolous for purposes of the in forma pauperis

(“IFP”) statute, 28 U.S.C. § 1915). 3

B.    Plaintiff’s Damages Claims Against Mills Are Dismissed Under the
      Doctrine of Prosecutorial Immunity

      The Court must also dismiss Plaintiff’s claims for damages under § 1983

against Mills under the doctrine of prosecutorial immunity. Prosecutors, like

Mills, are immune from civil suit for damages for actions committed within the

scope of their official duties where the challenged activities are not investigative

in nature but, rather, are “intimately associated with the judicial phase of the

criminal process.” Simon v. City of New York, 727 F.3d 167, 171 (2d Cir. 2013)

(quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)) (internal quotation

marks omitted); see Imbler 424 U.S. at 431 (“[I]n initiating a prosecution and in

presenting the State’s case, the prosecutor is immune from a civil suit for


3     The amendment to § 1983, allowing for injunctive relief against a judge only if a state-
      court declaratory decree was violated or state-court declaratory relief is unavailable,
      precludes Plaintiff from seeking injunctive relief against Justice Clott. This is so
      because Plaintiff can appeal Justice Clott’s decisions and actions in the New York State
      Supreme Court, Appellate Division, First Department. See generally Berlin v. Meijias,
      No. 15 Civ. 5308 (JMA), 2017 WL 4402457, at *4 (E.D.N.Y. Sept. 30, 2017) (“Here, no
      declaratory decree was violated and declaratory relief is available to plaintiffs through
      an appeal of the state court judges’ decisions in state court.”), appeal dismissed,
      No. 17-3589 (2d Cir. Apr. 18, 2018) (effective May 18, 2018).



                                              4
damages under § 1983.”); see also Buckley v. Fitzsimmons, 509 U.S. 259, 269

(1993) (absolute immunity is analyzed under a “functional approach” that

“looks to the nature of the function performed, not the identity of the actor who

performed it” (internal quotation marks and citations omitted)). In addition,

prosecutors are absolutely immune from suit for acts that may be

administrative obligations but are “directly connected with the conduct of a

trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

      Plaintiff’s § 1983 claims against Mills arise from Mills’s prosecution of

Plaintiff. The Court therefore dismisses Plaintiff’s claims for damages under

§ 1983 against Mills under the doctrine of prosecutorial immunity and as

frivolous. Cf. Collazo v. Pagano, 656 F.3d 131, 134 (2d Cir. 2011) (finding that

claims dismissed for prosecutorial immunity are frivolous under the IFP

statute).

C.    Plaintiff’s Claims for Injunctive Relief Are Dismissed Under the
      Younger Abstention Doctrine

      To the extent that Plaintiff asserts claims under § 1983 for injunctive

relief that, if granted, would cause this Court to intervene in Plaintiff’s pending

state-court criminal proceeding, the Court must dismiss those claims. In

Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that a federal

court may not enjoin a pending state-court criminal proceeding in the absence

of special circumstances suggesting bad faith, harassment, or irreparable

injury that is both serious and immediate. See Gibson v. Berryhill, 411 U.S.

564, 573-74 (1973) (citing Younger, 401 U.S. 37); see also Sprint Commc’ns,

Inc. v. Jacobs, 571 U.S. 69, 73 (2013) (“Younger exemplifies one class of cases


                                         5
in which federal-court abstention is required: When there is a parallel, pending

state criminal proceeding, federal courts must refrain from enjoining the state

prosecution.”).

      Plaintiff has alleged no facts showing bad faith, harassment, or

irreparable injury with respect to his pending state-court criminal proceeding.

The Court will therefore not intervene in that proceeding and dismisses, under

the Younger abstention doctrine, all of Plaintiff’s claims under § 1983 in which

he seek such relief.

D.    Habeas Corpus Relief Is Unavailable

      Plaintiff appears to challenge the constitutionality of his custody as a

state criminal defendant who has been released on bail pending the outcome of

his criminal proceeding. The Court therefore construes those claims as ones

for habeas corpus relief under 28 U.S.C. § 2241. Under § 2241(c)(3), habeas

corpus relief is available to a person “in custody in violation of the Constitution

or laws or treaties of the United States.” A person released on bail or on his

own recognizance is considered “in custody” within the meaning of § 2241.

Hensley v. Mun. Court, 411 U.S. 345, 349 (1973). A convicted prisoner in state

custody generally must challenge his confinement in a habeas corpus petition

brought under 28 U.S.C. § 2254, but such relief is available under § 2241 to a

state criminal defendant released on bail who challenges his custody as

unlawful under the Constitution or federal law. See Marte v. Vance, 480 F.

App’x 83, 84 n.1 (2d Cir. 2012) (summary order); United States ex rel. Scranton

v. New York, 532 F.2d 292, 293-94 (2d Cir. 1976). Before seeking habeas



                                         6
corpus relief under § 2241, however, the criminal defendant must exhaust his

or her available state-court remedies. See Scranton, 532 F.2d at 294 (“While

[§ 2241] does not by its own terms require the exhaustion of state remedies as

a prerequisite to the grant of federal habeas relief, decisional law has

superimposed such a requirement in order to accommodate principles of

federalism.”). In the pretrial context, such exhaustion includes seeking habeas

corpus relief in the state courts and, if necessary, appealing all the way up to

the New York Court of Appeals, New York State’s highest court. See

N.Y.C.P.L.R. §§ 7001-7012.

      Because Plaintiff does not show that he exhausted any of his available

state-court remedies before filing his complaint in this Court, the Court

dismisses his claims for habeas corpus relief without prejudice. 4

E.    Leave to Amend Is Denied

      Generally, a court should not dismiss a pro se complaint “without . . .

granting leave to amend at least once when a liberal reading of the complaint

gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794




4     Under the gatekeeping provisions of the Antiterrorism and Effective Death Penalty Act of
      1996 (“AEDPA”), a habeas corpus petitioner must obtain authorization from the
      appropriate court of appeals before filing a second or successive habeas corpus petition.
      See 28 U.S.C. § 2244(b)(3)(A). A petition is “second or successive” if a previous habeas
      corpus petition was decided on the merits. See Graham v. Costello, 299 F.3d 129, 132
      (2d Cir. 2002). Because conversion of a submission into a habeas corpus petition may
      restrict a petitioner’s future attempts to seek habeas corpus relief, district courts must
      normally give a pro se petitioner notice and an opportunity to withdraw his submission
      before a court recharacterizes it as a § 2241 petition. See Simon v. United States, 359
      F.3d 139, 144 (2d Cir. 2004). Here, however, giving Plaintiff notice and granting him an
      opportunity to withdraw is unnecessary because a litigant’s failure to exhaust available
      state-court remedies does not trigger the AEDPA’s restrictions on second or successive
      petitions. See Slack v. McDaniel, 529 U.S. 473, 489 (2000).



                                              7
F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170

(2d Cir. 2010) (internal quotation marks omitted)). But a court has the

inherent power to dismiss without leave to amend or replead “where . . . the

substance of the claim pleaded is frivolous on its face,” Salahuddin v. Cuomo,

861 F.2d 40, 42 (2d Cir.1988) (citation omitted), or where amendment would

otherwise be futile, Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir. 2011); see

also Shapiro v. McManus, 577 U.S. 39, 45-46 (2015) (holding that federal-

question jurisdiction is lacking where the claims are “wholly insubstantial and

frivolous,” “essentially fictitious,” or “obviously without merit” (internal

quotation marks and citations omitted)).

      Because many of Plaintiff’s claims are frivolous and because granting

Plaintiff leave to amend would be futile, the Court denies Plaintiff leave to file

an amended complaint.

                                   CONCLUSION

      For the reasons set forth above, the Court dismisses this action.

Specifically, the Court dismisses Plaintiff’s claims under 42 U.S.C. § 1983 as

frivolous and under the doctrines of judicial and prosecutorial immunity, as

well as under the doctrine of Younger abstention. The Court also dismisses

Plaintiff’s claims for habeas corpus relief under 28 U.S.C. § 2241 without

prejudice.

      Because the complaint makes no substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C.

§ 2253.



                                          8
      The Court further certifies under 28 U.S.C. § 1915(a)(3) that any appeal

from this Order would not be taken in good faith, and therefore IFP status is

denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S.

438, 444-45 (1962).

      Plaintiff has consented to electronic service of court documents. (See

Dkt. #3).

      SO ORDERED.

Dated: May 19, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                       9
